HAWKINS, J.
Conviction is for the unlawful manufacture of whisky. Punishment, two years in the penitentiary. ^This is a companion case to Belcher v. State (No. 8092) 258 S. W. 815, this day decided. The facts and the questions of law are identical. The purported bill of exception relative to examination of jurors bears the same notation by the learned .trial judge as the bill to the same proceeding in the Belcher Case. For the same reasons given in the opinion in that case, the judgment here must be affirmed; and it is so ordered.